                                      Case 2:19-cv-00272-JAD-NJK Document 30 Filed 08/26/19 Page 1 of 2



                                  1   Matthew T. Cecil
                                      Nevada Bar No. 9525
                                  2   Susan M. Schwartz
                                      Nevada Bar No. 14270
                                  3   HOLLAND & HART LLP
                                      9555 Hillwood Drive, 2nd Floor
                                  4   Las Vegas, NV 89134
                                      Phone: 702.669.4600
                                  5   Fax: 702.669.4650
                                      mtcecil@hollandhart.com
                                  6   smschwartz@hollandhart.com
                                  7   Attorneys for Defendant
                                  8                           IN THE UNITED STATES DISTRICT COURT

                                  9                                      DISTRICT OF NEVADA

                                 10 JOHN KOHLER,                                         Case No.: 2:19-cv-00272-JAD-NJK
                                 11                         Plaintiff,
                                                                                          STIPULATION TO DISMISS ENTIRE
                                 12 v.                                                       MATTER WITH PREJUDICE
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13 CHECK CITY PARTNERSHIP, L.L.C.,
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                                                                      ECF No. 30
                                 14                         Defendant.
                                 15

                                 16          Plaintiff John Kohler, by and through his attorneys of record, HKM Employment

                                 17   Attorneys, LLP, and Defendant Check City Partnership, LLC, by and through its attorneys of

                                 18   record, Holland & Hart, LLP, hereby stipulate and respectfully request the Court order that this

                                 19   matter, Case Number 2:19-cv-00272-JAD-NJK and the Complaint filed therein, be dismissed in

                                 20   its entirety with prejudice.

                                 21   ///

                                 22   ///

                                 23   ///

                                 24   ///

                                 25   ///

                                 26   ///

                                 27   ///

                                 28   ///

                                                                                     1
                                      Case 2:19-cv-00272-JAD-NJK Document 30 Filed 08/26/19 Page 2 of 2



                                  1            Each party shall bear its own fees and costs incurred in this dispute
                                  2            IT IS SO STIPULATED this 26th day of August, 2019.
                                  3

                                  4    HKM EMPLOYMENT ATTORNEYS,                            HOLLAND & HART LLP
                                       LLP
                                  5

                                  6     /s/ Marta D. Kurshumova                              /s/ Matthew T. Cecil
                                       Jenny L. Foley, Ph.D., Esq.                          Matthew T. Cecil, Esq.
                                  7
                                       Nevada Bar No. 9017                                  Nevada Bar No. 9525
                                  8    Marta D. Kurshumova, Esq.                            Susan M. Schwartz, Esq.
                                       Nevada Bar No. 14728                                 Nevada Bar No. 14270
                                  9    1785 East Sahara, Suite 300                          9555 Hillwood Drive, 2nd Floor
                                       Las Vegas, NV 89104                                  Las Vegas, NV 89134
                                 10
                                       Attorneys for Plaintiff                           Attorneys for Defendant
                                 11

                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13                                                 ORDER
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14
                                                                                  IT IS SO ORDERED.
                                                                              ORDER
                                 15

                                 16          Based on the parties' stipulation [ECF No. 30] and good cause appearing, IT IS
                                      HEREBY ORDERED that THIS ACTION             IS DISMISSED without
                                                                                 DATED                    prejudice,
                                                                                                  with prejudice,    each
                                                                                                                       sideside
                                                                                                                  , 2019.
                                                                                                                  each       to
                                 17   to bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS
                                 18   CASE.

                                 19                                                 ______________________________
                                                                                    U.S. District
                                                                                     United StatesJudge  Jennifer
                                                                                                    District CourtA. Dorsey
                                                                                                                   Judge
                                 20                                                 Dated: August 28, 2019
                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28   13437077_v1 80810.0021


                                                                                        2
